Name: 2009/578/EC: Commission Decision of 9 July 2009 establishing the ecological criteria for the award of the Community eco-label for tourist accommodation service (notified under document number C(2009) 5619) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  marketing;  technology and technical regulations;  social affairs
 Date Published: 2009-07-30

 30.7.2009 EN Official Journal of the European Union L 198/57 COMMISSION DECISION of 9 July 2009 establishing the ecological criteria for the award of the Community eco-label for tourist accommodation service (notified under document number C(2009) 5619) (Text with EEA relevance) (2009/578/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1980/2000 of the European Parliament and of the Council of 17 July 2000 on a revised Community eco-label award scheme (1), and in particular the second subparagraph of Article 6(1) thereof, After consulting the European Union Eco-labelling Board, Whereas: (1) Under Regulation (EC) No 1980/2000, the Community eco-label may be awarded to a product possessing characteristics which enable it to contribute significantly to improvements in relation to key environmental aspects. (2) Regulation (EC) No 1980/2000 provides that specific eco-label criteria, drawn up on the basis of the criteria drafted by the European Union Eco-labelling Board, are to be established according to product groups. (3) It also provides that the review of the eco-label criteria, as well as of the assessment and verification requirements related to those criteria, is to take place in due time before the end of the period of validity of the criteria specified for the product group concerned. (4) Pursuant to Regulation (EC) No 1980/2000, a timely review has been carried out of the ecological criteria, as well as of the related assessment and verification requirements established by Commission Decision 2003/287/EC of 14 April 2003 establishing the ecological criteria for the award of the Community eco-label to tourist accommodation service (2). Those ecological criteria and the related assessment and verification requirements are valid until 31 October 2009. (5) In the light of that review, it is appropriate, in order to take account of scientific and market developments, to modify the definition of the product group and to establish new ecological criteria. (6) The ecological criteria, as well as the related assessment and verification requirements, should be valid for four years from the date of adoption of this Decision. (7) For tourist accommodation service, the ecological criteria should be divided into mandatory and optional criteria. (8) As regards the fees relating to applications for and use of the eco-label by micro enterprises, as defined by Commission Recommendation 2003/361/EC of 6 May 2003 concerning the definition of micro, small and medium-sized enterprises (3), it is appropriate, in order to take account of the limited resources of micro-enterprises and their particular importance within this product group, to provide for reductions additional to those provided for by Regulation (EC) No 1980/2000 and Articles 1 and 2 of Commission Decision 2000/728/EC of 10 November 2000 establishing the application and annual fees of the Community Eco-label (4), pursuant to Article 5 of Decision 2000/728/EC. (9) Decision 2003/287/EC should therefore be replaced. (10) A transitional period, should be allowed for service providers whose services have been awarded the eco-label for tourist accommodation service, based on the criteria contained in Decision 2003/287/EC, so that they have sufficient time to adapt their services to comply with the revised criteria and requirements. Service providers should also be allowed to submit applications set out under the criteria set in Decision 2003/287/EC or set out under the criteria set in this Decision, until the lapse of validity of Decision 2003/287/EC. (11) Measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 17 of Regulation (EC) No 1980/2000, HAS ADOPTED THIS DECISION: Article 1 1. The product group tourist accommodation service shall comprise the provision, for a fee, of sheltered overnight accommodation in appropriately equipped rooms, including at least a bed, offered as a main service to tourists, travellers and lodgers. The provision of overnight sheltered accommodation may include the provision of food services, fitness and leisure activities and/or green areas. 2. For the purposes of this Decision, food services shall include breakfast; fitness and leisure activities/facilities shall include saunas, swimming pools and all other such facilities, which are within the accommodation grounds and green areas shall include parks and gardens, which are open to guests. 3. For the purposes of this Decision, micro-enterprises shall be as defined in Recommendation 2003/361/EC. Article 2 1. In order to be awarded the Community eco-label for tourist accommodation service under Regulation (EC) No 1980/2000 (hereinafter the eco-label), a tourist accommodation service shall fulfil all of the following requirements: (a) it shall fall within the product group tourist accommodation service; (b) it shall comply with each of the criteria set out in Section A of the Annex to this Decision; (c) it shall comply with a sufficient number of the criteria set out in Section B of the Annex to this Decision, in order to acquire the requisite number of points as referred to in paragraphs 2 and 3. 2. For the purposes of paragraph 1(c), the tourist accommodation service shall acquire at least: 20 points for the main service. 3. The points referred to in paragraph 2 shall be increased by any of the following, if provided under the same management or ownership of the tourist accommodation service: (a) three points for food services; (b) three points for green/outside areas available to guests; (c) three points for leisure/fitness activities or five points if the leisure/fitness activity consists in a wellness centre. Article 3 1. By way of derogation from Article 1(3) of Decision 2000/728/EC, where an application is made by a micro enterprise for award of the Eco-label, the application fee shall be reduced by 75 % with no other reduction possible. 2. By way of derogation from the first sentence of Article 2(5) of Decision 2000/728/EC, the minimum annual fee for a micro enterprise for use of the Eco-label shall be EUR 100. 3. The annual volume of sales for all tourist accommodation service shall be calculated by multiplying the delivery price by the number of overnight stays and reducing the resulting product by 50 %. The delivery price shall be considered as the average fee paid by the visitor for the overnight stay, including all the services which do not entail an extra charge. 4. The reductions to the minimum annual fee provided for in paragraphs 6 to 10 of Article 2 of Decision 2000/728/EC shall apply. Article 4 The ecological criteria for the product group tourist accommodation service, as well as the related assessment and verification requirements, shall be valid for four years from the date of adoption of this Decision. Article 5 For administrative purposes the code number assigned to the product group tourist accommodation service shall be 025. Article 6 Decision 2003/287/EC is repealed. Article 7 1. Applications for the eco-label falling within the product group tourist accommodation service submitted before the date of adoption of this Decision shall be evaluated in accordance with the conditions laid down in Decision 2003/287/EC. 2. Applications for the eco-label falling within the product group tourist accommodation service submitted from the date of adoption of this Decision but by 31 October 2009 at the latest may be based either on the criteria set out in Decision 2003/287/EC or on the criteria set out in this Decision. Those applications shall be evaluated in accordance with the criteria on which they are based. 3. Where the eco-label is awarded on the basis of an application evaluated according to the criteria set out in Decision 2003/287/EC, that eco-label may be used for twelve months from the date of adoption of this Decision. Article 8 This Decision is addressed to the Member States. Done at Brussels, 9 July 2009. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 237, 21.9.2000, p. 1. (2) OJ L 102, 24.4.2003, p. 82. (3) OJ L 124, 20.5.2003, p. 36. (4) OJ L 293, 22.11.2000, p. 18. ANNEX FRAMEWORK The aim of these criteria These criteria aim to set limits on the main environmental impacts from the three phases of the life cycle of tourist accommodation service (purchasing, provision of the service and waste). In particular they aim to:  limit energy consumption,  limit water consumption,  limit waste production,  favour the use of renewable resources and of substances which are less hazardous to the environment,  promote environmental communication and education. Assessment and verification requirements The specific assessment and verification requirements are indicated immediately below each criterion set out in Sections A and B. Where appropriate, test methods and standards other than those indicated for each criterion may be used if their equivalence is accepted by the Competent Body assessing the application. Where the applicant is required to provide declarations, documentation, analyses, test reports, or other evidence to show compliance with the criteria, it is understood that these may originate from the applicant and/or his supplier(s) and/or their supplier(s), et cetera, as appropriate. Competent Bodies shall carry out on site inspections before awarding the license. Where appropriate, Competent Bodies may require supporting documentation and may carry out independent verifications. During the license period the Competent Bodies shall monitor compliance with criteria. The Competent Bodies are recommended to take into account the implementation of recognised environmental management schemes, such as EMAS or ISO 14001, when assessing applications and monitoring compliance with the criteria. (Note: it is not required to implement such management schemes.) General requirements In order to apply for the eco-label, the applicant must comply with Community, national and local legal requirements. In particular, it shall be guaranteed that: 1. The physical structure is built legally and respects all relevant laws or regulations of the area on which it is built, especially any related to landscape and biodiversity conservation. 2. The physical structure respects Community, national and local laws and regulations regarding energy conservation, water sources, water treatment and disposal, waste collection and disposal, maintenance and servicing of equipment, safety and health dispositions. 3. The enterprise is operational and registered, as required by national and/or local laws and its staff are legally employed and insured. SECTION A MANDATORY CRITERIA REFERRED TO IN ARTICLE 2, PARAGRAPH 1 ENERGY 1. Electricity from renewable sources At least 50 % of the electricity used for all purposes shall come from renewable energy sources, as defined in Directive 2001/77/EC of the European Parliament and of the Council (1). This criterion does not apply to tourist accommodations that have no access to a market that offers electricity generated from renewable energy sources. Binding contract restrictions (such as the prevision of penalties) of at least 2 years, for the change of power supplier can be considered as no access to a market that offers electricity generated from renewable energy sources. Assessment and verification: The applicant shall supply a declaration from (or the contract with) the electricity supplier indicating the nature of the renewable energy source(s), the percentage of electricity supplied that is from a renewable source, documentation on the boilers (heat generators) used, if any and an indication of the maximum percentage that can be supplied. According to Directive 2001/77/EC, renewable energy sources shall mean renewable non-fossil energy sources (wind, solar, geothermal wave, tidal, hydro power, biomass, landfill gas, sewage treatment plant gas and biogases). In case the tourist accommodation have no access to a market that offers energy from renewable energy sources, documentation demonstrating the request for renewable energy has to be supplied. 2. Coal and heavy oils No heavy oils having a sulphur content higher than 0,1 % and no coal shall be used as an energy source. Coal for decorative fireplaces is excluded from this criterion. This criterion only applies to tourist accommodations that have an independent heating system. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, indicating the nature of the energy sources used. 3. Efficiency and heat generation If a new heat generating capacity is installed within the duration of the eco-label award, it shall be a high efficiency cogeneration unit (as defined by Article 3 and Annex III of Directive 2004/8/EC of the European Parliament and of the Council (2), a heat pump or an efficient boiler. In the latter case, the efficiency of such a boiler shall be of 4 stars (ca. 92 % at 50 °C and 95 % at 70 °C), measured according to Council Directive 92/42/EEC (3), or according to relevant product norms and regulations for those boilers not covered by this Directive. Existing hot-water boilers fired with liquid or gaseous fuels as defined in Directive 92/42/EEC shall comply with efficiency standards at least equivalent to three stars as stated in the Directive. Existing cogeneration units shall comply with the definition of high efficiency in Directive 2004/8/EC. The efficiency of boilers excluded from Directive 92/42/EEC (4) shall comply with the manufacturers instructions and with national and local legislation on efficiency, but for such existing boilers (with the exception of biomass boilers) an efficiency lower than 88 % shall not be accepted. Assessment and verification: The applicant shall provide technical specification from those responsible for the sale and/or maintenance of the boiler indicating its efficiency. 4. Air conditioning Any household air conditioner bought within the duration of the eco-label award shall have at least Class A energy efficiency as laid down in Commission Directive 2002/31/EC (5), or have corresponding energy efficiency. Note: This criterion does not apply to air-conditioners that are appliances that can also use other energy sources, or to air-to-water and water-to-water appliances, or to units with an output (cooling power) greater than 12 kW. Assessment and verification: The applicant shall provide technical specifications from the manufacturer or the professional technicians responsible for installation, sale and/or maintenance of the air conditioning system. 5. Energy efficiency of buildings The tourist accommodation shall comply with the national legislation and local building codes related to energy efficiency and the energy performance of buildings. Assessment and verification: the applicant shall provide the energy certification under Directive 2002/91/EC of the European Parliament and of the Council (6) or where not available in the national implementation system, the results of an energy audit performed by an independent expert on the energy performance of buildings. 6. Window insulation All windows in heated and/or air conditioned rooms and common areas shall have appropriate degree of thermal insulation according to the local regulations and climatic conditions and shall provide an appropriate degree of acoustic insulation. All windows in heated and/or air conditioned rooms and common areas added or renovated after the acquisition of the Community eco-label shall comply with Directive 2002/91/EC (Articles 4, 5 and 6) and Council Directive 89/106/EEC (7) and relative national technical regulations for their implementation. Assessment and verification: The applicant shall provide a declaration from a professional technician indicating compliance with this criterion supplying the thermal transmittance values (U-value). For windows complying with Directive 2002/91/EC, the applicant shall provide the energy certification or where not available in the national implementation system, a declaration from the constructor. 7. Switching off heating or air conditioning If the heating and/or the air conditioning is not automatically switched off when windows are open, there shall be easily available information reminding the guest to close the window(s) if the heating or air conditioning is on. Individual heating/air conditioning systems acquired after the certification with the Community eco-label shall be equipped with an automatic switch off when windows are opened. This criterion only applies to tourist accommodations that have heating and/or air conditioning. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with the text of the information to guests (if applicable). 8. Switching off lights If there is no automatic off-switch for the light(s) in the rooms, there shall be easily available information to the guests asking them to turn off the lights when leaving the room. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with the information procedures. 9. Energy efficient light bulbs (a) At least 80 % of all light bulbs in the tourist accommodation shall have an energy efficiency of Class A as defined in Commission Directive 98/11/EC (8). This does not apply to light fittings whose physical characteristics do not allow use of energy-saving light bulbs. (b) 100 % of light bulbs that are situated where they are likely to be turned on for more than five hours a day shall have an energy efficiency of Class A as defined by Directive 98/11/EC. This does not apply to light fittings whose physical characteristics do not allow use of energy-saving light bulbs. Assessment and verification: The applicant shall provide a declaration of compliance with both parts of this criterion, together with an indication of the energy efficiency class of the different light bulbs used. 10. Outside heating appliances The tourist accommodation shall use only appliances powered with renewable energy sources to heat outside areas such as smoking corners or external dining areas. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, indicating the nature of the energy sources used in case of appliances powered with renewable energy sources. WATER 11. Water flow from taps and showers The average water flow of the taps and shower heads, excluding kitchen and bath tub taps, shall not exceed 9 litres/minute. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion and relevant documentation including an explanation on how the tourist accommodation fulfils the criterion. 12. Waste bins in toilets Each toilet shall have an appropriate waste bin and the guest shall be invited to use the waste bin instead of the toilet for appropriate waste. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with appropriate documentation regarding the information to the guests. 13. Urinal flushing All urinals shall be fitted with either automatic (timed) or manual flushing systems so that there is no continuous flushing. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with relevant documentation on the urinals installed. 14. Changing towels and sheets Guests shall be informed of the environmental policy of the tourist accommodation on their arrival. This information shall explain that sheets and towels in the rooms shall be changed on their request, or by default at the frequency established by the environmental policy of the tourist accommodation or requested by law and/or national regulations. This applies only to tourist accommodations where the service includes the provision of towels and/or sheets. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with relevant documentation showing how the guest is informed and how the tourist accommodation respects guests requests. 15. Correct waste water disposal The tourist accommodation shall inform guests and staff on the correct use of the waste water discharge, in order to avoid the disposal of substances that might prevent waste water treatment in accordance with the municipal waste water plan and Community regulations. Where a waste water plan from the Municipality is not available, the tourist accommodation shall provide a general list of substances that shall not be disposed of with the waste water according to the Directive 2006/118/EC of the European Parliament and of the Council (9). Assessment and verification: The applicant shall provide a declaration of compliance with this criterion and relevant documentation (if available, waste water plan and communication to guests and staff). DETERGENTS AND DISINFECTANTS 16. Disinfectants Disinfectants shall be used only where they are necessary in order to comply with legal hygiene requirements. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with an indication of where and when disinfectants are used. WASTE 17. Waste separation by guests Guests shall be informed how and where they can separate waste according to the best local or national systems within the areas to which the tourist accommodation belongs. Adequate containers for waste separation shall be available in the rooms or in easily reachable distance. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with relevant documentation on the information to guests and explaining where containers are located in the tourist accommodation. 18. Waste separation Waste shall be separated into the categories that can be handled separately by the local or national waste management facilities, with particular care regarding hazardous waste, which shall be separated, collected and disposed of as listed in Commission Decision 2000/532/EC (10) and appropriate disposal shall be sought. This list includes toners, inks, refrigerating and electrical equipment, batteries, energy saving light bulbs, pharmaceuticals, fats/oils, and electrical appliances as specified in Directive 2002/96/EC (11) and Directive 2002/95/EC of the European Parliament and of the Council (12). If the local administration does not offer separate waste collection and/or disposal, the tourist accommodation shall write to them expressing their willingness to separate waste, and expressing their concern about the lack of separate collection and/or disposal. If the local authority does not provide disposal of hazardous waste, the applicant shall, every year, provide a declaration from the local authority that there is no hazardous waste disposal system in place. The request to local authorities to provide separate waste collection and/or disposal shall be made yearly. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with an indication of the different categories of waste accepted by the local authorities, and/or relevant contracts with private agencies. Where appropriate, the applicant shall provide every year the corresponding declaration to the local authority. 19. Disposable products Unless required by law, disposable toiletries (not refillable) such as shampoo and soap, and other products (not reusable), such as shower caps, brushes, nail files, etc. shall not be used. Where such disposable products are requested by law the applicant shall offer to guests both solutions and encourage them with appropriate communication to use the non-disposable products. Disposable drinking systems (cups and glasses), plates and cutlery shall only be used if they made out of renewable raw materials and are biodegradable and compostable according to EN 13432. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with relevant documentation explaining how the criterion is fulfilled (including any legislation requiring use of disposable products), and consistent documentation regarding the refillable products and/or on the information conveyed to the guests, concerning the encouragement to use non-disposable products (if applicable). For demonstrating that disposable drinking systems (cups and glasses), plates and cutlery meet this criterion evidence of compliance with EN 13432 must be provided. 20. Breakfast Packaging Except where required by law, no single dose packages shall be used for breakfast or other food service, with the exception of dairy fat spreads (such as butter, margarine and soft cheese), chocolate and peanut butter spreads, and diet or diabetic jams and preserves. Assessment and verification: The applicant shall provide a declaration of compliance with the criterion and a detailed explanation on how the accommodation fulfils it, together with a list of single dose products used and the legislation requiring this. OTHER SERVICES 21. No smoking in common areas A no smoking section shall be available in all indoor common areas. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion. 22. Public transportation Information shall be made easily available to the guests and staff on how to use public transportation to and from the tourist accommodation through its main means of communication. Where no appropriate public transport exists, information on other environmentally preferable means of transport shall also be provided. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with copies of the information material available. GENERAL MANAGEMENT Applicants with an Environmental Management System registered under Regulation (EC) No 761/2001 of the European Parliament and of the Council (13) or certified according to ISO 14001 automatically fulfil the following general management criteria with exception of criteria 27, 28 and 29 (data collection and information). In such cases, the means of verification of compliance with those criteria is the EMAS registration or ISO 14001 certification. 23. Maintenance and servicing of boilers and air conditioning systems Maintenance and servicing of boilers and air conditioning systems shall be carried out at least yearly, or more often if so required by law or need, by appropriately qualified professionals, following CEI and national standards where these apply, or according to the manufacturers instructions. For air conditioning systems the maintenance (check for leakage and repair) has to be carried out according to Regulation (EC) No 842/2006 of the European Parliament and of the Council (14), in line with the amount of F (fluorinated greenhouse) gas contained in the application, as follows:  at least once every twelve months for applications containing 3 kg or more of F gases (this shall not apply to equipment with hermetically sealed systems, which are labelled as such and contain less than 6 kg of fluorinated greenhouse gases),  at least once every six months for applications containing 30 kg or more of F gases,  at least once every three months for applications containing 300 kg or more of F gases. Assessment and verification: The applicant shall provide a declaration of compliance with all parts of this criterion, together with a description of the boilers and their maintenance programme, and details of the persons/companies carrying out the maintenance, and what is checked during the maintenance. For air conditioning systems containing 3 kg or more of F gases the applicant shall provide records on the quantity and type of F gases installed, any quantities added and the quantity recovered during maintenance, servicing and final disposal as well as the identification of the company or technician who performed the servicing or maintenance, as well as the dates and results of the leakage checks and relevant information specifically identifying the separate stationary equipment with more than 30 kg of F gases. 24. Policy setting and environmental program The management shall have an environmental policy and shall draw up a simple environmental policy statement and a precise action program to ensure the application of the environmental policy. The action program shall identify targets on environmental performance regarding energy, water, chemicals and waste, which shall be set every two years, taking into consideration the optional criteria and the data collected where available. It shall identify the person who will act as the environmental manager of the tourist accommodation and who is in charge of taking the necessary actions and reaching the targets. The environmental policy shall be available for consultation by the public. Comments and feedback from guests collected by means of a questionnaire or check list shall be taken into account. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with a copy of the environmental policy or the policy statement and action program, and procedures for taking into account input from guests. 25. Staff training The tourist accommodation shall provide information and training to the staff, including written procedures or manuals, to ensure the application of environmental measures and to raise awareness of environmentally responsible behaviour. In particular, the following issues shall be taken into consideration: Concerning energy saving:  Staff shall be trained on how to save energy. Concerning water saving:  Staff shall be trained to check every day for visible leaks and to take appropriate action as necessary.  Flowers and outside areas shall normally be watered before high sun or after sunset, where regional or climatic conditions make it appropriate.  Staff shall be informed of the tourist accommodations policy regarding criterion 14 about towel change and be instructed how to comply with it. Concerning chemical substances:  Staff shall be trained not to exceed the recommended amount of detergent and disinfectant indicated on the packaging. Concerning waste:  Staff shall be trained to collect, separate and bring to appropriate disposal waste into the categories that can be handled separately by the local or national waste management facilities as defined by criterion 18,  Staff shall be trained to collect, separate and bring to appropriate disposal hazardous waste as listed in Decision 2000/532/EC and defined by criterion 18. Adequate training shall be provided to all new staff within four weeks of starting employment and for all staff at least once a year. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with details of the training programme, its content, and an indication of which staff have received what training and when. The applicant shall provide also copies of procedures and staff communication concerning all mentioned issues. 26. Information to guests The tourist accommodation shall provide information to the guests, including conference participants, on its environmental policy, including safety and fire safety aspects, inviting them to contribute to its implementation. The information conveyed to the guests shall refer to the actions taken on behalf of its environmental policy and provide information about the Community eco-label. This information shall be actively given to the guests at the reception, together with a questionnaire covering their views about the environmental aspects of the tourist accommodation. Notices inviting guests to support the environmental objectives shall be visible to the guests, especially in the common areas and the rooms. Specific actions for the different areas shall be: Concerning energy:  Where applicable, according to criteria 7 and 8, inform guests on switching off heating/air conditioning and lights. Concerning water and waste water:  In the bathrooms there shall be adequate information to the guest on how to help the tourist accommodation to save water,  The guest shall be invited to inform the staff of any leak,  In the toilets, signs shall request guests to dispose of their waste into the waste bins instead of the toilets. Concerning waste:  The guest shall be informed about the waste reduction policy of the tourist accommodation and the use of quality product alternatives to disposable and single portion products, and should be encouraged to use non-disposable products, in case where any legislation requires the use of disposable products,  They shall be informed how and where they can separate waste according to local or national systems within the areas belonging to the tourist accommodation and where to dispose of their hazardous substances. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with copies of the information signs and notices provided for the guests, and indicate its procedures for distributing and collecting the information and the questionnaire, and for taking the feedback into account. 27. Energy and water consumption data The tourist accommodation shall have procedures for collecting and monitoring data on overall energy consumption (kWh), electricity and other energy sources consumption (kWh), and water consumption (litres). Data shall be collected where possible, monthly or at least yearly, for the period when the tourist accommodation is open, and shall also be expressed as consumption per overnight stay and per m2 of indoor area. The tourist accommodation shall report the results yearly to the Competent Body that assessed the application. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with a description of the procedures. On application, the applicant shall provide the data for the above-listed consumptions for at least the previous six months (if available), and thereafter shall provide this data every year for the previous year or opening period. 28. Other data collection The tourist accommodation shall have procedures for collecting and monitoring data on consumption of chemicals expressed in kg and/or litres specifying if the product is concentrated or not and the quantity of waste produced (litres and/or kg of unsorted waste). Data shall be collected where possible, monthly or at least yearly, and shall also be expressed as consumption or production per overnight stay and per m2 of indoor area. The tourist accommodation shall report the results yearly to the Competent Body that assessed the application. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with a description of the procedures. On application, the applicant shall provide the data for the above-listed consumptions for at least the previous six months (if available), and thereafter shall provide this data every year for the previous year or opening period. The applicant shall specify the services offered and if laundry is cleaned on the premises. 29. Information appearing on the eco-label Box 2 of the eco-label shall contain the following text: This tourist accommodation is actively taking measures to use renewable energy sources, save energy and water, to reduce waste, to improve the local environment. Assessment and verification: The applicant shall provide a sample of how they will use the label, together with a declaration of compliance with this criterion. SECTION B OPTIONAL CRITERIA REFERRED TO IN ARTICLE 2, PARAGRAPHS 1 AND 2 Each of the criteria set out in this Section has been attributed a value expressed in points or fractions of points. In order to qualify for award of the eco-label, tourist accommodations must score a minimum of 20 points. The total score required shall be increased by 3 points for each of the following additional services which are offered that are under the management or ownership of the tourist accommodation:  food services (including breakfast),  leisure/fitness activities, which include saunas, swimming pools and all other such facilities which are within the tourist accommodation grounds. If the leisure/fitness activities consist in a wellness centre, the score required shall be increased by 5 points instead of 3,  green/outside areas, including parks and gardens which are open to guests. ENERGY 30. Generation of electricity through renewable energy sources (up to 4 points) The tourist accommodation shall have a photovoltaic (solar panel) or local hydroelectric system, geothermal, biomass or wind power electricity generation that supplies or will supply at least 20 % of the overall electricity consumption per year (2 points). The tourist accommodation shall introduce into the grid a net amount of electrical energy produced from renewable energy sources (2 points). Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with documentation on the photovoltaic, hydroelectric, geothermal, biomass or wind power system and data on both its potential and actual output and documentation regarding the electricity flows from and to the grid as proof of any net contribution or electricity from renewable energy sources to the grid. 31. Energy from renewable energy sources (up to 2 points) At least 70 % of the total energy used to heat or cool the rooms and to heat the sanitary water shall come from renewable energy sources. (1,5 points, 2 points for 100 % of the tourist accommodations energy used for that purpose, coming from renewable energy source). Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with data on the energy consumed in heating rooms and hot water and documentation showing that at least 70 % or 100 % of this energy comes from renewable energy sources. 32. Boiler energy efficiency (1,5 points) The tourist accommodation shall have four-star boilers as defined by Directive 92/42/EEC. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with adequate documentation. 33. Boiler NOx emissions (1,5 points) The boilers shall be class 5 of the EN 297 prA3 norm regulating NOx emissions, and shall emit less than 60 mg NOx/kWh (gas condensing boilers) or 70 mg NOx/kWh (non condensing gas boilers up to nominal output of 120 kW). Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with a report or technical specifications from the professional technicians responsible for the sale and/or maintenance of the boiler. 34. District heating (1,5 points) The heating of the tourist accommodation shall be provided by efficient district heating, for the purposes of the eco-label defined as follows. Generation of heat is done either in high efficiency cogeneration units as defined by Directive 2004/8/EC and any other Commission instruments adopted in application of that Directive, or in heat only boilers with an efficiency that matches or surpasses the applicable reference value established by Commission Decision 2007/74/EC (15); And in addition: The pipes in the district heating distribution network shall meet the requirements as laid out in the applicable CEN standards for such pipes. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with documentation showing connection to the district heating. 35. Combined heat and power  (cogeneration) (1,5 points) Electricity and heating of the tourist accommodation shall be provided by a high efficiency cogeneration unit according to Directive 2004/8/EC. If the tourist accommodation service has such cogeneration unit on site its output of heat and electricity shall supply at least 70 % of the total heat and electricity consumption on site. The supply shall be calculated in accordance with the methodology provided by Directive 2004/8/EC. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with documentation on the combined heat and power plant. 36. Heat pump (up to 2 points) The tourist accommodation shall have a heat pump providing heat and/or air conditioning (1,5 points). The tourist accommodation shall have a heat pump with the Community eco-label or another ISO type I eco-label (2 points). Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with documentation on the heat pump. 37. Heat recovery (up to 1,5 points) The tourist accommodation shall have a heat recovery system for 1 (1 point) or 2 (1,5 points) of the following categories: refrigeration systems, ventilators, washing machines, dishwashers, swimming pool(s), sanitary waste water. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with documentation on the heat recovery systems. 38. Thermoregulation (1,5 points) The temperature in every common area and room shall be individually regulated. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with documentation on the thermoregulatory systems. 39. Energy performance audits for buildings (1,5 points) The tourist accommodation shall be subject to a biannual energy performance audit by an independent expert and implement at least two recommendations on improving the energy performance resulting from the audit. Assessment and verification: the applicant shall provide the energy performance audit report and provide detailed documentation on how the tourist accommodation has fulfilled this criterion. 40. Air conditioning (up to 2 points) All household air conditioners in the tourist accommodation have an energy efficiency 15 % higher than the threshold to qualify for class A in Directive 2002/31/EC (1,5 points). All household air conditioners in the tourist accommodation have an energy efficiency 30 % or higher than the threshold to qualify for class A in Directive 2002/31/EC (2 points). This criterion does not apply to appliances that can also use other energy sources, air-to-water and water-to-water appliances, or units with an output (cooling power) greater than 12 kW. Assessment and verification: The applicant shall provide relevant documentation showing compliance with the criterion. 41. Automatic switching-off of air conditioning and heating systems (1,5 points) There shall be an automatic system that turns off the air conditioning and heating of rooms when windows are open. Assessment and verification: The applicant shall provide technical specification from the professional technicians responsible for the installation sale and/or maintenance of the air conditioning system. 42. Bioclimatic architecture (3 points) The tourist accommodation shall be built according to bioclimatic architectural principles. Assessment and verification: The applicant shall provide a detailed explanation of how the tourist accommodation fulfils this criterion, together with appropriate documentation. 43. Energy efficient refrigerators (1 point), ovens (1 point) dishwashers (1 point), washing machines (1 point), dryers/tumblers (1 point) and office equipment (1 point)  (maximum of 3 points) (a) (1 point): All household refrigerators shall be of Class A + or A++ efficiency according to Commission Directive 94/2/EC (16), and all frigo- or mini-bars shall be at least class B efficiency. Assessment and verification: The applicant shall provide documentation indicating the energy class of all the refrigerators and frigo or mini-bars. (b) (1 point): All household electric ovens shall be of class A energy efficiency as laid down in Commission Directive 2002/40/EC (17). Assessment and verification: The applicant shall provide documentation indicating the energy class of all the household electric ovens. Note: The criterion does not apply to ovens not operated with electric energy or otherwise not covered by Directive 2002/40/EC (e.g. industrial ovens). (c) (1 point): All household dishwashers shall be of class A energy efficiency as laid down in Commission Directive 97/17/EC (18). Assessment and verification: The applicant shall provide documentation indicating the energy class of all the dishwashers. Note: The criterion does not apply to dishwashers not covered by Directive 97/17/EC (e.g. industrial dishwashers). (d) (1 point): All household washing machines shall be of class A energy efficiency as laid down in Commission Directive 95/12/EC (19). Assessment and verification: The applicant shall provide documentation indicating the energy class of all the washing machines. Note: The criterion does not apply to washing machines not covered by Directive 95/12/EC (e.g. industrial washing machines). (e) (1 point): At least 80 % of office equipment (PCs, monitors, faxes, printers, scanners, photocopying machines) shall qualify for the energy star as laid down in Regulation (EC) No 106/2008 of the European Parliament and of the Council (20) and in Commission Decision 2003/168/EC (21). Assessment and verification: The applicant shall provide documentation indicating the qualification for the energy star of the office equipment. (f) (1 point): All electric tumble driers shall be class A energy efficiency as laid down in Commission Directive 95/13/EC (22). Assessment and verification: The applicant shall provide documentation indicating the energy class of all electric tumble driers. Note: The criterion does not apply to electric tumble driers not covered by Directive 95/13/EC (e.g. industrial tumble driers). 44. Electric hand and hair driers with proximity sensor (up to 2 points) All electric hand (1 point) and hair (1 point) driers shall be fitted with proximity sensors or have been awarded an ISO Type I eco-label. Assessment and verification: The applicant shall provide appropriate supporting documentation of how the tourist accommodation fulfils this criterion. 45. Refrigerator positioning (1 point) The kitchen, restaurant and bar refrigerator(s) shall be positioned and regulated according to energy saving principles, in order t o reduce energy waste. Assessment and verification: The applicant shall provide a detailed explanation of how the tourist accommodation fulfils this criterion. 46. Automatic switching off lights in rooms (1,5 points) Automatic systems, which turn the lights off when guests leave the room, shall be installed in 95 % of the tourist accommodation. Assessment and verification: The applicant shall provide technical specification from the professional technicians responsible for the installation and/or maintenance of these systems. 47. Sauna timer control (1 point) All sauna units and hammams shall have a timer control or a staff procedure regulating the switching on/off. Assessment and verification: The applicant shall provide technical specification from the professional technicians responsible for the installation and/or maintenance of these systems. 48. Swimming pool heating with renewable energy sources (up to 1,5 points) Energy used to heat swimming pool water shall come from renewable energy sources. At least 50 %: 1 point, 100 %: 1,5 points. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with data on the energy consumed in heating swimming pool water and documentation showing the amount of energy used that comes from renewable energy sources. 49. Automatic switching off outside lights (1,5 point) Outside lighting not needed for security reasons shall be turned off automatically after a defined time, or be activated through a proximity sensor. Assessment and verification: The applicant shall provide technical specification from the professional technicians responsible for the installation and/or maintenance of these systems. WATER 50. Use of rainwater (2 points) and recycled water (2 points) (a) (2 points): Rainwater shall be collected and used for non-sanitary and non-drinking purposes. Assessment and verification: The applicant shall provide a detailed explanation of how the tourist accommodation fulfils this criterion, together with appropriate supporting documentation, and appropriate assurances that the sanitary and drinking water supply is kept entirely separate. (b) (2 points): Recycled water shall be collected and used for non-sanitary and non-drinking purposes. Assessment and verification: The applicant shall provide a detailed explanation of how the tourist accommodation fulfils this criterion, together with appropriate supporting documentation and appropriate assurances that the sanitary and drinking water supply is kept entirely separate. 51. Automatic watering systems for outside areas (1,5 points) The tourist accommodation shall use an automatic system which optimises watering times and water consumption for outside plants/greening. Assessment and verification: The applicant shall provide a detailed explanation of how the tourist accommodation fulfils this criterion, together with appropriate supporting documentation. 52. Water flow from taps and shower heads (1,5 points) The average flow from all taps and shower heads excluding bath taps shall not exceed 8 litres/minute. Assessment and verification: The applicant shall provide a detailed explanation of how the tourist accommodation fulfils this criterion, together with appropriate supporting documentation. 53. WC flushing (1,5 points) At least 95 % of WCs shall consume six litres per full flush or less. Assessment and verification: The applicant shall provide a detailed explanation of how the tourist accommodation fulfils this criterion, together with appropriate supporting documentation. 54. Dishwasher water consumption (1 point) The water consumption of the dishwashers (expressed as W(measured)) shall be lower or equal to the threshold as defined in the equation below using the same test method EN 50242 and programme cycle as chosen for Directive 97/17/EC: W(measured)  ¤ (0,625 Ã  S) + 9,25 where: W(measured)= the measured water consumption of the dishwasher in litres per cycle, expressed to the first decimal, S= the applicable number of standard place settings of the dishwasher. The criterion only applies to household dishwashers. Assessment and verification: The applicant shall provide technical specification from the professional technicians responsible for the manufacture, sale or maintenance of the dishwashers or evidence that the dishwashers have been awarded the Community eco-label. 55. Washing machine water consumption (1 point) The washing machines used within the tourist accommodation by guests and staff or those used by the tourist accommodation laundry service provider shall use no more than 12 litres of water per kg of wash-load measured according to EN 60456, using the same standard 60 °C cotton cycle as chosen for Directive 95/12/EC. Assessment and verification: The applicant shall provide technical specification from the professional technicians responsible for the manufacture, sale or maintenance of the washing machines or evidence that the washing machines have been awarded the Community eco-label. The tourist accommodation management shall provide technical documentation from its laundry service provider that their washing machine complies with the criterion. 56. Tap water temperature and flow (1 point) At least 95 % of taps shall allow a precise and prompt regulation of the water temperature and of the water flow. Assessment and verification: The applicant shall provide a detailed explanation of how the tourist accommodation fulfils this criterion, together with appropriate supporting documentation. 57. Shower timers (1,5 points) All showers in staff facilities, outdoor and common areas shall have a timing/proximity device, which interrupts water flow after a defined time or if not in use. Assessment and verification: The applicant shall provide a detailed explanation of how the tourist accommodation fulfils this criterion, together with appropriate supporting documentation. 58. Swimming pool cover (1 point) At night or when the filled swimming pool is not used for more than a day, it shall be covered to prevent the cooling of the water in the pool and to reduce evaporation. Assessment and verification: The applicant shall provide a detailed explanation of how the tourist accommodation fulfils this criterion, together with appropriate supporting documentation. 59. De-icing (up to 1,5 points) Where de-icing of roads is necessary, mechanical means or sand/gravel shall be used in order to make roads on the tourist accommodation premises safe in case of ice/snow (1,5 points). If chemical de-icing is used, substances which do not contain more than 1 % chloride ion (Cl-) (1 point) or de-icers that have been awarded the Community eco-label or other national or regional ISO type I eco-labels (1,5 points) shall be used. Assessment and verification: The applicant shall provide a detailed explanation of how the tourist accommodation fulfils this criterion, together with appropriate supporting documentation. 60. Indications on water hardness (up to 2 points) In proximity to laundry areas/washing machines/dishwashers there shall be displayed explanations on local water hardness (1 point) to allow better use of detergents by guests and staff or an automatic dosage system (1 point) shall be used which optimises detergent use according to water hardness. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with relevant documentation showing how the guest is informed. 61. Water saving urinals (1,5 points) All urinals shall use a waterless system or have a manual/electronic flushing system, which permits single flushing of every urinal only when used. Assessment and verification: The applicant shall provide detailed supporting documentation of how the tourist accommodation fulfils this criterion. 62. Indigenous species used for new outdoor planting (1 point) Any planting of outdoor areas with trees and hedges shall be composed of indigenous species of vegetation. Assessment and verification: The applicant shall provide the relevant specification of how the tourist accommodation fulfils this criterion, together with appropriate supporting documentation by an expert. DETERGENTS AND DISINFECTANTS 63. Detergents (up to 3 points) At least 80 % by weight of hand dishwashing detergents and/or detergents for dishwashers and/or laundry detergent and/or all purpose cleaners and/or sanitary detergents and/or soaps and shampoos used by the tourist accommodation shall have been awarded the Community eco-label or other national or regional ISO Type I eco-labels (1 point for each of these categories of detergents up to a maximum of 3 points). Assessment and verification: The applicant shall provide data and documentation (including relevant invoices) indicating the quantities of such products used and the quantities that have an eco-label. 64. Indoor and outdoor paints and varnishes (up to 2 points) At least 50 % of the indoor and/or outdoor painting of the tourist accommodation shall be done with indoor and/or outdoor paints and varnishes awarded the Community eco-label or other national or regional ISO Type I eco-labels. (1 point for indoor, 1 for outdoor paints and varnishes). Assessment and verification: The applicant shall provide data and documentation (including relevant invoices) indicating the quantities of such products used and the quantities that have an eco-label. 65. Support to alternatives to artificial barbecue lighter (1 point) Excluding artificial barbecue or fireplace lighting products, alternative products such as rape seed oil, hemp products, shall be sold or offered on the premises of the tourist accommodation. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion. 66. Swimming pools: Dosage of disinfectants (1 point) or natural/ecological swimming pools (1 point) The swimming pool shall have an automatic dosage system that uses the minimum amount of disinfectant for the appropriate hygienic result (1 point). Or The swimming pool shall be of the ecological/natural type with only natural elements guaranteeing for the hygiene and safety of the bathers (1 point). Assessment and verification: The applicant shall provide a technical documentation concerning the automatic dosage system or the type of ecological/natural swimming pool and its maintenance. 67. Mechanical cleaning (1 point) The tourist accommodation shall have precise procedures for conducting chemical-free cleaning, such as use of micro-fibre products or other non-chemical cleaning materials or activities with similar effects. Assessment and verification: The applicant shall provide a detailed explanation of how the tourist accommodation fulfils this criterion, together with appropriate supporting documentation if relevant. 68. Organic gardening (2 points) Outside areas shall be managed either without any use of pesticides or according to organic farming principles, as laid down in Council Regulation (EC) No 834/2007 (23), or as laid down in national law or recognised national organic schemes. Assessment and verification: The applicant shall provide a detailed explanation of how the tourist accommodation fulfils this criterion, together with appropriate supporting documentation if relevant. 69. Insect and pest repellents (up to 2 points) Architectural design of the accommodation and hygiene practices (such as building on stilts to prevent rats entering premises, use of mosquito nets and coils) shall ensure that the use of insect and pest repellents in the tourist accommodation is kept to a strict minimum (1 point). If insect and pest repellents are used, only substances which are allowed for organic farming (as laid down in Regulation (EC) No 834/2007) or that have been awarded the Community eco-label or other national or regional ISO type I eco-labels shall be used (1 point). Assessment and verification: The applicant shall provide a detailed explanation how the tourist accommodation fulfils this criterion, together with appropriate supporting documentation if relevant. WASTE 70. Composting (up to 2 points) The tourist accommodation shall separate relevant organic waste (garden waste 1 point; kitchen waste 1 point) and shall ensure that it is composted according to local authority guidelines (e.g. by the local administration, in-house or by a private agency). Assessment and verification: The applicant shall provide a detailed explanation of how the tourist accommodation fulfils this criterion, together with appropriate supporting documentation if relevant. 71. Disposable drink containers (2 points) Disposable drink containers shall not be offered in the areas under the ownership or the direct management of the tourist accommodation. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with an indication of which such disposable products are used, if any, and the legislation requiring this. 72. Fat/oil disposal (up to 2 points) Fat separators shall be installed and pan fat/oils and deep-frying fat/oils shall be collected and disposed of appropriately (1 point). Proper disposal of own fat/oil is offered to guests where appropriate (e.g. apartments) (1 point). Assessment and verification: The applicant shall provide a detailed explanation of how the tourist accommodation fulfils this criterion, together with appropriate supporting documentation. 73. Used textiles, furniture and other products (up to 2 points) Used furniture, textiles and other products such as electronic equipment, shall be given to charity according to the tourist accommodation policy (2 points) or sold (1 point) to other associations which collect and redistribute such goods. Assessment and verification: The applicant shall provide a detailed explanation of how the tourist accommodation fulfils this criterion, together with appropriate supporting documentation from the associations. OTHER SERVICES 74. Roof landscaping (2 points) At least 50 % of the tourist accommodation building(s) which have suitable roofs (flat roofs or roofs with a small angle of inclination) and are not used for other purposes, shall be grassed or planted. Assessment and verification: The applicant shall provide an explanation of how the tourist accommodation fulfils this criterion, together with appropriate supporting documentation. 75. Environmental communication and education (up to 3 points) The tourist accommodation shall provide environmental communication and education notices on local biodiversity, landscape and nature conservation measures to guests (1,5 points). Guest entertainment includes elements of environmental education (1,5 points). Assessment and verification: The applicant shall provide a detailed explanation of how the tourist accommodation fulfils this criterion, together with appropriate supporting documentation. 76. No smoking in common areas and rooms (up to 1.5 points) Smoking shall not be allowed in 100 % of indoor common areas and at least 70 % of the rooms (1 point) or at least 95 % (1,5 points) of the rooms. Assessment and verification: The applicant shall indicate the number and nature of the areas and shall indicate which of these are non-smoking. 77. Bicycles (1,5 points) Bicycles shall be made available to guests. (At least 3 bikes for every 50 rooms). Assessment and verification: The applicant shall provide an explanation of how the tourist accommodation fulfils this criterion. 78. Pick up service (1 point) The tourist accommodation shall offer guests travelling with public transport pick up service at arrival with environmentally friendly means of transportation such as electric cars or horse sleds. Assessment and verification: The applicant shall provide an explanation on how the tourist accommodation fulfils this criterion and an example how it is communicated to guests. 79. Returnable or refillable bottles (up to 3 points) The tourist accommodation shall offer beverages in returnable/refillable bottles: soft drinks (1 point), beer (1 point), water (1 point). Assessment and verification: The applicant shall provide a detailed explanation of how the tourist accommodation fulfils this criterion, together with appropriate supporting documentation from the suppliers of the bottles. 80. Use of rechargeable products (up to 2 points) The tourist accommodation shall use only rechargeable batteries for TV remote controls (1 point), and/or rechargeable cartridges for toner for printers and photocopiers (1 point). Assessment and verification: The applicant shall provide a detailed explanation of how the tourist accommodation fulfils this criterion, together with appropriate supporting documentation from the suppliers of the batteries and/or the refillers of the toner cartridges. 81. Paper products (up to 3 points) At least 80 % of toilet/tissue paper and/or office paper and/or printed paper used shall have been awarded the Community eco-label or other national or regional ISO Type I eco-labels (1 point for each of these three categories of paper products). Assessment and verification: The applicant shall provide data and documentation (including relevant invoices) indicating the quantities of such products used and the quantities that have an eco-label. 82. Durable goods (up to 3 points) At least 30 % of any category of durable goods (such as bed-linen, towels, table linen, PCs, portables, TVs, mattresses, furniture, washing machines, dishwashers, refrigerators, vacuum cleaners, floor coverings, light bulbs) present in the tourist accommodation, including rental accommodation, shall have been awarded the Community eco-label or other national or regional ISO Type I eco-labels (1 point for each of up to three categories of durable goods). Assessment and verification: The applicant shall provide data and documentation indicating the quantities of such products owned and the quantities that have an eco-label. 83. Local food products (up to 3 points) At least two locally sourced and not out of season (for fresh fruit and vegetables) food products shall be offered at each meal, including breakfast (1,5 points). Where applicable, consumption of local endangered species such as specific fish and crustacean species and bushmeat and shrimps from mangrove forest endangering cultivation shall be forbidden (1,5 points). Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with appropriate supporting documentation. 84. Organic food (up to 2 points) The main ingredients of at least two dishes (1 point) or the whole menu including breakfast (2 points) shall have been produced by organic farming methods, as laid down in Regulation (EC) No 834/2007 or produced according to an ISO type I eco label. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with appropriate supporting documentation. 85. Indoor air quality (up to 4 points) The tourist accommodation shall provide an optimal indoor air quality through one or both of the following measures:  The rooms and common areas shall correspond to the requirements laid down in point 3 of Annex I to Directive 89/106/EEC and shall contain only painting, decorating, furniture and other materials certified with the Community eco-label or another equivalent low emission ISO type I environmental label (2 points),  The rooms and common areas shall be fragrance free, the sheets, towels and textiles shall be washed with fragrance free detergents (1 point) and cleaning shall be carried out with fragrance free means. (1 points). Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with appropriate supporting documentation. As regards the fragrance free requirement, a list of components/ingredients of fragrance free washing and cleaning shall be considered as sufficient. GENERAL MANAGEMENT 86. EMAS registration (3 points), ISO certification (2 points) of the tourist accommodation The tourist accommodation shall be registered under the Community eco-management and audit scheme (EMAS) (3 points) or certified according to ISO 14001 standards (2 points). Assessment and verification: The applicant shall provide appropriate evidence of EMAS registration or ISO 14001 certification. 87. EMAS registration (1,5 points) or ISO certification (1 point) of suppliers At least one of the main suppliers or service providers of the tourist accommodation shall be registered with EMAS (1,5 points) or certified according to ISO 14001 (1 point). Assessment and verification: The applicant shall provide appropriate evidence of EMAS registration or ISO 14001 certification by at least one of his main suppliers. 88. Compliance by subcontractors with mandatory criteria (up to 4 points) Where additional services of food or leisure/fitness activities are subcontracted, those services shall comply with all mandatory criteria of this Annex, that apply to that specific services (2 points for each service of food and beverage and/or leisure/fitness facilities which is present on the tourist accommodation). Assessment and verification: The applicant shall provide appropriate documentation of contractual agreements with his subcontractors regarding their compliance with the mandatory criteria. 89. Energy and water meters (1 point) The tourist accommodation shall have additional energy and water meters installed so as to allow data collection on consumption of different activities and/or machines, such as rooms, laundry and kitchen service and/or specific machines like refrigerators, washing machines, etc. Assessment and verification: The applicant shall provide a detailed explanation of how the tourist accommodation fulfils this criterion, together with an analysis of the data collected (if already available). 90. Additional environmental actions (maximum 3 points) Either: (a) Additional environmental actions (up to 1,5 points each, to a maximum of 3 points): The management of the tourist accommodation shall take actions, additional to those provided for by way of criteria in this Section or in Section A, to improve the environmental performance of the tourist accommodation. The Competent Body assessing the application shall attribute a score to these actions not exceeding 1,5 points per action. Assessment and verification: The applicant shall provide a declaration of compliance with this criterion, together with a full description of each additional action the applicant wishes to be taken into account; Or: (b) Eco-label award (3 points): The tourist accommodation shall be awarded a national or regional ISO Type I eco-label. Assessment and verification: The applicant shall provide appropriate evidence of having been awarded an eco-label. (1) OJ L 283, 27.10.2001, p. 33. (2) OJ L 52, 21.2.2004, p. 50. (3) OJ L 167, 22.6.1992, p. 17. (4) Article 3 of Directive 92/42/EEC excludes the following boilers: hot-water boilers capable of being fired by different fuels including solid fuels; equipment for the instantaneous preparation of hot water; boilers designed to be fired by fuels the properties of which differ appreciably from the properties of the liquid and gaseous fuels commonly marketed (industrial waste gas, biogas, etc.); cookers and appliances designed mainly to heat the premises in which they are installed and, as a subsidiary function, to supply hot water for central heating and sanitary hot water. (5) OJ L 86, 3.4.2002, p. 26. (6) OJ L 1, 4.1.2003, p. 65. (7) OJ L 40, 11.2.1989, p. 12. (8) OJ L 71, 10.3.1998, p. 1. (9) OJ L 372, 27.12.2006, p. 19. (10) OJ L 226, 6.9.2000, p. 3. (11) OJ L 37, 13.2.2003, p. 24. (12) OJ L 37, 13.2.2003, p. 19. (13) OJ L 114, 24.4.2001, p. 1. (14) OJ L 161, 14.6.2006, p. 1. (15) OJ L 32, 6.2.2007, p. 183. (16) OJ L 45, 17.2.1994, p. 1. (17) OJ L 128, 15.5.2002, p. 45. (18) OJ L 118, 7.5.1997, p. 1. (19) OJ L 136, 21.6.1995, p. 1. (20) OJ L 39, 13.2.2008, p. 1. (21) OJ L 67, 12.3.2003, p. 22. (22) OJ L 136, 21.6.1995, p. 28. (23) OJ L 189, 20.7.2007, p. 1.